Citation Nr: 1129430	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a left knee disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part, denied special monthly compensation for both the Veteran and his spouse, and evaluated a left knee disability, classified as degenerative joint disease (DJD), as 40 percent disabling.  This matter also comes to the Board from an August 2008 rating decision which, in pertinent part, denied entitlement to TDIU.  

While the appeal was pending, a Decision Review Officer, in February 2008, awarded an increased rating to 50 percent for the left knee disability, effective for the period since April 13, 2006.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the left knee disorder remains before the Board.

In a September 2010 decision, the Board decided the claim for spousal special monthly compensation and remanded the remaining issues for further development and to address due process matters.  These matters are now returned to the Board for further consideration.  

In the September 2010 remand, the Board noted that a claim for entitlement to secondary service connection for obesity had been raised but had not been addressed by the RO.  The Board found that this issue was inextricably intertwined with the issues of entitlement to SMC (for the Veteran) and TDIU, and thus remanded the matter for the RO to provide the Veteran with VCAA notice and to adjudicate the claim.  

Following the remand, the RO sent the Veteran a VCAA letter in September 2010 which addressed the issue of entitlement to service connection for obesity as secondary to his service connected left knee condition.  The RO, however, does not appear to have adjudicated the claim.  Accordingly, another remand is necessary. The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to remand this matter again to ensure compliance with the directives in the prior remand directives.  Specifically, the RO should adjudicate the inextricably intertwined issue and, as discussed below, should ensure that the Veteran is notified, at his proper address or through his proper phone number, of all scheduled examinations.  

As to this second point, it appears that the Veteran may not have been notified of a hearing because the wrong contact information was used.  The Veteran failed to report to a VA examination scheduled for October 18, 2010.  A report of information that was filed on October 27, 2010, stated that attempts to call the Veteran were not successful.  It was noted that the daytime number was a wrong number and that the evening number was disconnected.  Review of the VA examination request printed out on September 29, 2010 included General Remarks stating that the Veteran's address and phone number provided by VBA differs from those in VHA's database.  It was requested that his address and phone number be verified.  The address was then listed as an apartment number located on Crooked Creek Circle in Springdale Arkansas.  This is noted to be the same address that was listed on the most recent correspondence from the Veteran, his July 2009 substantive appeal (VA Form I-9).  An entirely different address on Lumpkin Drive in Batesville, Arkansas is shown on the October 2010 printout indicating his failure to report.  There is no copy of the examination notification letter of record, thus it is not possible to ascertain whether notification was sent to his current address, which appears to be the Crooked Creek Circle address (and is the address to which VA correspondence is currently sent to).

In addition to confusion with regard to the Veteran's proper address, there is clearly confusion with regard to his proper phone number.   The two phone numbers listed by the October 2010 report of information do not match the phone number that was provided on the July 2009 VA Form I-9 as his home number.  Further, another phone number (which may be a cell phone number) is noted to be listed on the General Remarks printed out September 29, 2010.  It does not appear that either of these latter two numbers were called in an attempt to contact the Veteran.  

This matter should again be remanded to give the Veteran one more opportunity to attend a scheduled examination.  The RO should take every reasonable step to confirm the Veteran's accurate contact information - his phone number and his address.  The goal of this remand is to try to ensure that the Veteran is properly notified of his examination that will be beneficial in deciding his claims.  

The Board once again notes that the Veteran has raised a claim for service connection for obesity secondary to his service connected knee disability.  [See his August 2007 notice of disagreement and his July 2009 substantive appeal.]  This matter was not adjudicated by the agency of original jurisdiction, even though the Board requested such action in the September 2010 Remand.  While the RO did send the Veteran a letter in September 2010 providing him with VCAA notification of the duty to assist regarding this issue, no subsequent adjudicatory action appears to have been taken.  The issue of entitlement to service connection for obesity as secondary to a service-connected knee disability is inextricably intertwined with the SMC and TDIU claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Here, as the outcome of the claim for service connection for obesity could have a bearing on the outcomes of both the Veteran's SMC and TDIU claims, it is unable to adjudicate these claims until the issue of entitlement to service connection for obesity is resolved.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of service connection for obesity, claimed as secondary to his service connected left knee disabilities.  

2.  Prior to attempting to contact the Veteran, the AOJ should ensure that it has the correct contact information for the Veteran.  Specifically the AOJ should verify whether the Veteran's address remains on the street location at Crooked Creek Circle in Springdale Arkansas, as had been listed in his most recent correspondence to the VA (the July 2009 VA Form I-9).  The AOJ should also verify whether the phone number listed on his July 2009 Form I-9 or the phone number listed on the General Remarks printed out September 29, 2010 is an operative number.  If the address and phone numbers are valid, these should be used to contact the Veteran.  Any alternate addresses the AOJ may be made aware of subsequent to this remand should also be utilized.

3.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all pertinent  medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his service connected left knee disorder since 2009.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

4.  Following completion of the above, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected left knee disability.  If the Veteran fails to appear for such examination, documentation of such failure to appear must be associated with the claims file with the date clearly noted, as well as a copy of the correspondences and reports of contact made to the Veteran in scheduling such examination.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted, to include X-rays.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, and note the following:  
(a) whether the Veteran does or does not have recurrent subluxation or lateral instability of the left knee; 
(b) the extent of arthritis of the left knee as shown by X-ray; and 
(c) the active and passive range of motion of the left knee in degrees.  

The examiner also should comment on the functional limitations caused by the Veteran's service-connected left knee DJD disability.  It is also requested that the examiner address the following question:  Does the left knee DJD disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  Specifically, the examiner must address the severity of painful motion from intermediate degrees to severe.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disabilities.  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  

The examiner should also address the effects of the left knee disability on the Veteran's ability to obtain and maintain substantial gainful employment.  

5.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 when adjudicating the knee claim, and to include consideration of the appropriateness of assigning an extraschedular rating under 38 C.F.R. §§3.321 and  4.16(b) when adjudicating the knee and TDIU claims.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


